Citation Nr: 0328800	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for joint inflammation 
of the elbows, right knee, and shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On November 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and request the 
veteran's service medical records 
corresponding to her active duty from 
August 1988 to August 1989.  The RO 
should note that her last name has 
changed on several occasions.  If no 
service records can be found, or if they 
have been destroyed, the RO should obtain 
specific confirmation of that fact.

2.  The RO should obtain the veteran's 
medical records from the VA medical 
facility in Austin, Texas, for any 
treatment for a psychiatric disability, 
seizure disorder, hypothyroidism, a left 
knee disability, and claimed inflammation 
of the elbows, right knee, and shoulders, 
from December 2001 to the present.  The 
RO should request complete clinical 
records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations:  
(a) an orthopedic examination to 
determine the nature and severity of her 
service-connected left knee disability 
and the nature and etiology of her 
claimed inflammation of the elbows, right 
knee, and shoulders.  The RO should ask 
the examiner to describe all objective 
manifestations of the veteran's left knee 
disability, to include an assessment of 
the presence and severity of any 
subluxation or lateral instability, 
arthritis, loss of motion, episodes of 
locking, pain, or effusion into the 
joint.  Also, the RO should ask the 
examiner to comment on whether the 
veteran's left knee disability results in 
limitation of function due to pain, loss 
of motion due to weakened movement, 
excess fatigability, or incoordination.  
As to the claimed inflammation of the 
elbows, right knee, and shoulders, the 
examiner should be asked to comment on 
the presence of any pathology of the 
specified joints, as well as provide an 
opinion as to the diagnosis, etiology and 
likely date of onset of any such 
pathology identified.  
(b) a medical examination to determine 
the nature and etiology of any current 
hypothyroidism and seizure disorder.  The 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of any such disability, to 
include stating whether it is at least as 
likely as not that any current 
hypothyroidism and seizure disorder are 
causally related to the veteran's active 
service.
(c) a psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder, including 
depression.  The examiner should be 
requested to provide an opinion as to the 
etiology and likely date of onset of any 
psychiatric disability identified on 
examination, to include whether it is at 
least as likely as not that any such 
disability is causally related to the 
veteran's active service.
For all the examinations requested, the 
claims folder must be provided to the 
examiners for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



